DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 10/4/2021 and 9/16/2022 have been considered by the Examiner.
Drawings
The drawings filed 6/19/2020 are approved by the Examiner.
Claim Objections
Claim 10 is objected to because of the following informalities: 
In claim 10, line 4, “distributed proximity” should be amended to – distributed in proximity -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites:
A method for measuring a target, comprising: receiving instruction to find a center of the target by moving a transceiver from an initial position to a calibration position where vertically aligning with a zeroing hole on a fixing ring surrounding the target along a linear trajectory; receiving instruction to move the transceiver from the calibration position toward an edge of the target; and receiving instruction to scan the target to acquire an erosion profile by moving the transceiver from the edge to a center of the target.
The use of the terms “receiving instruction to” is passive, thus not positively reciting the method steps being claimed.
It is suggested that claim 8 be amended to:
A method for measuring a target, comprising:  finding a center of the target by moving a transceiver from an initial position to a calibration position by vertically aligning with a zeroing hole on a fixing ring surrounding the target along a linear trajectory;  moving the transceiver from the calibration position toward an edge of the target; and  scanning the target to acquire an erosion profile by moving the transceiver from the edge to a center of the target.
For claim interpretation with respect to the cited prior art, the Examiner will use the proposed amended claim 8.
Claims 9-15 depend on indefinite claim 8
Claim 14 recites:
receiving instruction to emit a laser beam when the transceiver is moved to the calibration position.
To avoid a passive limitation, claim 14 should be amended to:
 emitting a laser beam when the transceiver is moved to the calibration position.

Claim 16 recites:
A method for measuring a target, comprising: mounting a target measurement device in a chamber, the target measurement device comprises a transceiver; enter instruction to move the transceiver from an initial position to a calibration position along an extension line passing a center of the target; and enter instruction to scan the target to acquire an erosion profile by moving the transceiver from the calibration position to the center of the target.
The terms “enter instruction to move” and “enter instruction to scan” create passive language, thus not positively reciting the method steps.
It is suggested that claim 16 be amended to:
A method for measuring a target, comprising: mounting a target measurement device in a chamber, the target measurement device comprises a transceiver;  moving the transceiver from an initial position to a calibration position along an extension line passing a center of the target; and  scanning the target to acquire an erosion profile by moving the transceiver from the calibration position to the center of the target.
For claim interpretation with respect to the cited prior art, the Examiner will use the proposed amended claim 16.
Claims 17-20 depend on indefinite claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimoto et al (JP H1161403 A).
With respect to claim 1, Nishimoto et al disclose: A target measurement device [ taught by figure 1 ], comprising: a fixing ring having a first surface [ defined by the cylindrical body (14) ]; a main body over the first surface of the fixing ring [ taught by the first and second arms (54 and 58) ]; and a transceiver coupled to the main body [ taught by ultrasonic transceiver (58) ]; wherein the transceiver is at least movable between a center of the fixing ring to an edge of the fixing ring from a top view perspective [ taught by figure 3; page 5 of the translation states, “…First, the movable arm device 52 is slid to the left in the drawing from inside the accommodating portion 42 and is sent out until the fulcrum A of the second arm 56 is located at the center of the chamber 12. The ultrasonic transmitter / receiver 58 is positioned so as to face the forefront of the second arm 56, that is, the outermost peripheral portion of the target 18, and the second ultrasonic transmitter / receiver 58 is rotated while rotating the second arm 56 about the point A. It is moved toward the point A (center point) while sliding on the second arm 56. Therefore, the ultrasonic transceiver 58 spirally moves from the outer periphery to the center of the target 18 while facing the target 18…” ].
Claim 3 is taught by backing plate (16).
With respect to claim 16, Nishimoto et al disclose:  A method for measuring a target [ taught by the operation of the device of figures 1-3 ], comprising: mounting a target measurement device in a chamber [ the ultrasonic transceiver is mounted inside chamber (12) ], the target measurement device comprises a transceiver [ ultrasonic transceiver (12) ]; enter instruction to move the transceiver from an initial position to a calibration position along an extension line passing a center of the target [ page 5 of the translation states, “…The ultrasonic transmitter / receiver 58 is positioned so as to face the forefront of the second arm 56, that is, the outermost peripheral portion of the target 18…” ]; and enter instruction to scan the target to acquire an erosion profile by moving the transceiver from the calibration position to the center of the target [ page 5 of the translation states, “…. It is moved toward the point A (center point) while sliding on the second arm 56. Therefore, the ultrasonic transceiver 58 spirally moves from the outer periphery to the center of the target 18 while facing the target 18…” ]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (JP H1161403 A).
Claim 6 would have been obvious because Nishimoto alternatively suggested using an optical sensor (58) in the embodiment shown by figure 6.
  Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (JP H1161403 A) in view of Xiang (CN 209617440 U).
Claim 2 would have been obvious because the device of Nishimoto et al required means known before the time of filing of the present application to provide the function of driving a scanning mechanism, thus leading to Xiang, wherein page 4 teaches the use of a motor, “…scanning mechanism motor 23 through a bevel gear 27 to drive the first transmission mechanism 26, the first transmission mechanism 26 through a synchronous belt to drive the sliding block 22 move along the guide rod 24, the slider 22 drives the laser scanner 21 to move up and down to realize the up and down scanning the laser scanner 21…”
Claim 4 is taught by the control (48) disclosed by Nishimoto et al.
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The cited prior art, taken alone or in combination, does not teach or suggest “vertically aligning with a zeroing hole a fixing ring surrounding the target along a linear trajectory”, as set forth in the entire context of claim 8.
Claims 9-15 depend on claim 8.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645